DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Species A, Claims 2 through 4, in the reply filed on September 25, 2020 is acknowledged.
Claims 5 through 15 and 17 through 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 25, 2020.
Claims 2 through 4 and generic Claims 1 and 16 are pending for examination below.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content addresses the invention’s purported merits (e.g. use of new patterning techniques and new materials) and does not include the process steps (e.g. of at least Claim 1).  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear what it is meant by “the conductive layer” (1st occurrence on line 14 and 2nd occurrence at line 15).  Is this phrase referring to the state of the conductive layer after laminating, but before patterning?  Or is this referring to the state of the conductive layer after patterning when it has been formed into first and second conductive portions?  The lack of any reference to the state of the conductive layer at this point in the claim is misleading and renders the claim as indefinite.
In Claim 2, the same problem here occurs [as with Claim 1] in reference to “the conductive layer” (line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0201489 to Foong et al (hereinafter “Foong”) in view of U.S. Patent 4,751,126 to Oodaira et al (hereinafter “Oodaira”).
Claim 1:  Foong discloses a method of forming an interconnect circuit (e.g. circuit substrate or PCB, ¶¶ [0001] to [0003]) comprising:
laminating a substrate (102) to a conductive layer (e.g. 104, in Fig. 1),
wherein the conductive layer comprises a first [top] side (106) and a second [bottom] side, opposite of the first side,
wherein the substrate is laminated to the second side of the conductive layer (e.g. ¶ [0039]);
patterning the conductive layer, while the conductive layer remains laminated to the substrate (e.g. Figs. 2 to 7, ¶¶ [0040] to [0047]), 
wherein patterning the conductive layer forms a first conductive portion (e.g. left 702, in Fig. 7) and a second conductive portion (e.g. middle or right 702, in Fig. 7) of the conductive layer, separated from the first conductive portion [from the cross-sectional view in Fig. 7] to form a patterned conductive layer,
wherein the substrate maintains orientation of the first conductive portion relative to the second conductive portion (in Fig. 7); 
laminating a first insulator (802) to the patterned conductive layer (e.g. 702, in Fig. 8); and 
removing the substrate (102) from the patterned conductive layer (e.g. 702),
wherein the first insulator maintains the orientation of the first conductive portion relative to the second conductive portion after the substrate is removed (e.g. Fig. 9, ¶ [0047]).
Claim 2:  Foong further discloses that the first insulator comprises an opening [not labeled] after laminating the first insulator to the conductive layer [to expose a top portion of the patterned conductive layer, see Fig. 9].
Claim 3:  Foong further discloses that the opening overlaps with the first conductive portion of the patterned conductive layer such that the first [top] side of the first conductive portion remains exposed after laminating to the first insulator (Fig. 9).
Claim 4:  Foong further discloses that a [top corner] portion of the first insulator (802) forming the opening is laminated to [a top corner portion of] the first side of the first conductive portion.
Foong does not teach that the first insulator is laminated to the first [top] side of the patterned conductive layer [as required by Claim 1], and that the first insulator includes an opening prior to laminating [as required by Claim 2].
Oodaira discloses analogous art directed to a manufacturing (e.g. in Fig. 6) an art recognized equivalent interconnect circuit (e.g. PCB, col. 1, lines 9+).  The method includes laminating a first insulator (69, in Fig. 6D) to a first [top] side of a patterned conductive layer (68) by thermocompression bonding (Fig. 6E, col. 6, Example 2) to provide a conductive pattern that allows an electrical interconnection through the first insulator.  The first insulator (69) is laminated directly to the first [top] side of the patterned conductive layer by covering a second conductive portion (left 68 in Fig. 6D) of the patterned conductive layer and leaving the first [top] side of the patterned conductive layer exposed at the first [top] side of the first conductive portion (right 68, in Fig. 6E).
Regarding Claim 2, part of the method of Oodaira also includes that the first insulator (69) has an opening (70, in Fig. 6D) prior to laminating that allows the first [top] side of the first conductive portion (right 68) to remain exposed after laminating (Fig. 6E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have laminated the first insulator of Foong to the first [top] side of the patterned conductive layer, by the method taught by Oodaira, to produce an art recognized equivalent interconnect circuit where a portion of the patterned conductive layer is securely bonded to the substrate and another portion of the patterned conductive layer allows an electrical interconnection through the first insulator.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Foong in view of Oodaira, as applied to Claim 1 above, and further in view of U.S. Publication 2007/0034401 to Shim (hereinafter “Shim”).
Foong, as modified by Oodaira, discloses the claimed manufacturing method as relied upon above in Claim 1, further including that Foong patterns the conductive layer through deposition and sintering.  The modified Foong method does teach that the forming of the patterned conductive layer includes chemical etching.
Shim discloses analogous art directed to a manufacturing an art recognized equivalent interconnect circuit (e.g. Figs. 4A to 4F).  The method includes laminating a substrate (420) to a conductive layer (402, in Fig. 4A) and patterning the conductive layer by chemical etching to form first and second conductive portions (e.g. Figs. 4B, 4C, ¶¶ [0037], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Foong by forming the conductive layer with the chemical etching taught by Shim, to provide an alternative, conventional, well-known, and proven method of patterning to shape the conductive layer into first and second conductive portions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2010-40570 has been cited as being relevant to forming conductive portions (24, in Fig. 1C) on a substrate (2) and removing the substrate (2) from the conductive portions (Figs. 1d to 1e).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896